UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6879



LARRY EUGENE SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


BARBARA POHLMAN, Dr., in her individual
capacity; PAULA SMITH, Dr., in her individual
capacity; GEORGE E. CURRIE, in his individual
capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-759-5-H)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Eugene Smith, Jr., Appellant Pro Se. James Philip Allen,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Eugene Smith, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion for reconsideration.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Smith v. Pohlman, No. CA-01-759-

5-H (E.D.N.C. filed Nov. 19, 2002 & entered Nov. 20, 2002; Jan. 31,

2003).   We also deny Smith’s motion for appointment of counsel as

well as his motion for costs.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                  2